               Case 1:19-cv-01146-SKO Document 18 Filed 06/08/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-CV-01146
     Lourdes      Rico,                               )
10                                                    )    STIPULATION AND ORDER FOR
                      Plaintiff,                      )    EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                      Defendant.                      )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 7-day extension of time,
19   from June 9, 2020 to June 16, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22
            This is Plaintiff’s third request for an extension of time but second request for this task.
23
     Good cause exists for this request. As with most organizations, COVID-19 has taken a toll on
24
     the regular course of business within Counsel’s office. As a result of the various executive orders
25
     throughout Fresno County and the State of California, along with the recommendations for
26
     Social Distancing, Plaintiff’s Counsel is operating with very limited staff. The Office of
27
     Hearings Operations is still conducting telephonic hearings. As it is required to continue the
28



                                                  1
               Case 1:19-cv-01146-SKO Document 18 Filed 06/08/20 Page 2 of 3



 1   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 2   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 3   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 4   level of support. Additionally, Counsel requires that his staff self-quarantine when COVID-19
 5   symptoms appear, thus further reducing support necessary to timely and efficiently process the
 6   workload.
 7          Additionally, the week of 05/31/2020, Plaintiff’s Counsel had 20 administrative hearings,
 8   10 hearing preparation appointments with claimant, 2 Opening briefs, and 1 Reply brief. Each of
 9   the administrative hearings also requires administrative hearing briefs with a full summary of the
10   medical records and legal arguments. The week of 6/7/2020, Plaintiff’s Counsel has 15
11   administrative hearings, 1 hearing preparation appointment with claimant, 10 Opening briefs, 1
12   Letter brief, and 3 Reply briefs.
13          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
14   and Court for any inconvenience this may cause.
15
                                            Respectfully submitted,
16
17   Dated: June 8, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

18
                                         By: /s/ Jonathan Omar Pena
19
                                            JONATHAN OMAR PENA
20                                          Attorneys for Plaintiff

21
22
     Dated: June 8, 2020                    MCGREGOR W. SCOTT
23                                          United States Attorney
                                            DEBORAH LEE STACHEL
24                                          Regional Chief Counsel, Region IX
25                                          Social Security Administration

26
                                         By: */s/ Wyeth McAdam
27                                          Wyeth McAdam
28                                          Special Assistant United States Attorney
                                            Attorneys for Defendant


                                                   2
                Case 1:19-cv-01146-SKO Document 18 Filed 06/08/20 Page 3 of 3


                                            (*As authorized by email on June 8, 2020)
 1
 2
 3                                                 ORDER

 4            Pursuant to the parties’ above stipulation, (Doc. 17), for good cause shown, Plaintiff shall
 5
     file and serve her opening brief by no later than June 16, 2020. All other deadlines in the
 6
     scheduling order are modified accordingly.
 7
 8
 9   IT IS SO ORDERED.
10
     Dated:     June 8, 2020                                       /s/   Sheila K. Oberto              .
11                                                       UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
